Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23rd, 2021 has been entered.
Status of Claims
2.	Claims 1-7, 11, 15, 16, 18-21 and 25-30 are currently under examination wherein claims 1, 11 and 15 have been amended and claims 25-30 have been newly added in applicant’s amendment filed on August 23rd, 2021. Claims 9, 12 and 17 have been cancelled by the applicant in the same amendment.
Election by Original Presentation
3.	Newly submitted claims 26 and 29 are directed to a species that is independent or distinct from the species originally claimed for the following reasons: The new and original species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.  
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 11, 15, 16, 18-21, 25, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McIsaac et al. (US Pub. 2012/0055586 A1).
	With respect to claims 1-7, 11, 15, 16, 18-21, 25, 27, 28 and 30, McIsaac et al. (‘586 A1) discloses a lead-free solder alloy comprising by weight 43-50% Bi, 31-36% Sn, 1-13% Ni, 1-25% Sb, less than 10% at least of one of In, Ga, Zn, Cr and Cu (abstract, claims 1, 4, 18, 25 and 26). The highest Bi and Sn contents disclosed by McIsaac et al. (‘586 A1) are close to the claimed lowest Bi and Sn contents. The content ranges of the other elements overlap the claimed ranges respectively. The combined Sb and Ni content range of 2-38% would overlap the claimed range of 0.02-3.5%. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed content ranges within the disclosed ranges of McIsaac et al. (‘586 A1) with an expectation of success because McIsaac et al. (‘586 A1) discloses the same utility over the entire disclosed ranges.

	McIsaac et al. (‘586 A1) does not specify the melting point range and the hardness range as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and McIsaac et al. (‘586 A1)’s alloys are identical or substantially identical in composition as discussed above, therefore a prima facie case of obviousness exists. The same ranges and feature as claimed would be expected with the claimed and McIsaac et al. (‘586 A1)’s alloys.
	McIsaac et al. (‘586 A1) does not specify that the alloy is a eutectic composition or a near-eutectic composition as claimed. However, it would have been obvious to one of ordinary skill in the art that the alloy disclosed by McIsaac et al. (‘586 A1) would include a eutectic composition or a near-eutectic composition as claimed because 
Response to Arguments
5.	The applicant’s arguments filed on August 23rd, 2021 have been fully considered but they are not persuasive.
	The applicant argues McIsaac et al. (‘586 A1) does not disclose the eutectic composition or a near-eutectic composition as claimed. In response, see the new ground of rejection above. The examiner notes that it would have been obvious to one of ordinary skill in the art that the alloy disclosed by McIsaac et al. (‘586 A1) would include a eutectic composition or a near-eutectic composition as claimed because McIsaac et al. (‘586 A1) discloses the same alloy as claimed in view of the overlapping elemental content ranges as discussed above. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
	










Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/26/2021